Notice of Pre-AIA  or AIA  Status
 	The present application 16/372,282, filed on 4/1/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-20, are pending in this application.
Examiner acknowledges applicant’s amendment filed on 2/2/2022
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
2/2/2022 has been entered

Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose.

Statutory Review under 35 USC § 101
Claims 1-7 are directed toward a system and have been reviewed.
Claims 1-7 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0070 of the applicant’s specification referring to physical processor cores.
Further, claims 1-7 perform the method of claims 8-14, which are shown below to be determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 8-14 are directed towards a method and have been reviewed
Claims 8-14 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 15-20 are directed non-transitory computer-readable storage medium including program code which when executed by at least one data processor and have been reviewed.
Claims 15-20 appear to be statutory as disclosed ¶ 0074-0075, as claim says non-transitory.







Response to Arguments
Applicant's arguments pages 8-11 with respect to claims 1-20 filed 2/2/2022 have been fully considered, for examiner’s response, see discussion below:
a) 	Examiner noted applicant’s remarks (page 8) on non statutory double patent rejection, however, applicant may consider terminal disclaimer to overcome the non statutory double patent rejection
b) 	At page 9, claim 1, applicant argues:
	nowhere does Zane address that the use of pre-complied operators and         code generated operators in the same query plan can cause problems with  optimization………….. Zane fails to disclose or suggest “generating the mixed query plan including a second operator configured as operator alternatives,…….after additional information is avaialble
Examiners’ response:
	As to the above argument (b), the prior art of Zane is directed to SQL code generation  particularly generating in high level language or machine code in query execution plans and/or query optimization (Zane: Abstract: line 1-7) is identical to instant specification  generating query plan using high-level language para 0020, line 1-2).  The prior art of Zane teaches pre-compiling high level query language specifies various operators typically including query optimization plan accordingly execution code is generated as detailed in 0018-0019, 0070, fig 1, while specification fig 2 merely suggests pre-complied query operation (using high-level language for example C++) is identical to prior art of Zane’s para 0130 generating code using C++. The prior art of Zane teaches query optimizer generates plan(s) using multiple data structures including 
c) 	At page 9, claim 1, applicant argues:
 	“delaying selection of one of the operator alternatives until additional information regarding the mixed query plan becomes available”
Examiners’ response:
	As to the above argument (c), the prior art of Zane teaches not only code generation and/or compilation of code with respect to query execution plan, but also determines query optimization execution plan included delayed part of code in execution in order to avoid overlap in time with execution of other selected query plan, as such Zane teaches code generator in query execution; and compile other generated query plan may be delayed until previous  query plan executed and the code-generation may be embedded SQL high level language that produces executable code during runtime, (0017, 0075-0076 ) as such performs database operations driven by analyzing cost associated with various and/or alternative execution plans such that each generated machine code in the pipeline recognizes first, second and third piece during runtime with respect to delayed until specified piece of code is executed as detailed in 0075
applicant argues:
	Zane fails to disclose “ in response to the additional information corresponding to the selection of the third operator as the third code generating operator, selecting one of the operator alternatives including the second pre-compiled operator and the second code generating operator, wherein the selected one of the operator alternatives replaces the second operator in the mixed query plan and enables execution of the mixed query plan using the selected one of the operator alternatives”
Examiners’ response:
	As to the above argument (d), the prior art of Neelakanthappa teaches SQL compiler with parser, optimizer that supports both preoptimization and post optimization query plan during performing post optimization plan, optimized query plan receives SQL optimizer against patterns defined that identifies suboptimal query plan with conditions associated with the pattern for example as shown in the table para 0036 having first, second and third operators associated with the conditions for post optimization execution plan that specifically identifies operator and the condition as detailed in 0036,0038, fig 3-4, further Neelakanthappa teaches multiple relational operators such as “scan”,”join”,or “sort” operators used in query plan tree ie., root operator may have multiple attributes processes SQL optimizer, including alternative of correction action of specified condition in the suboptimal query plan to override query cost comparison, thereby avoid serial plan, while alternative parallel plan is included in the reoptimize suboptimal query plan as detailed in 0038
	Examiner applies above arguments to claims 8,15, and claims 2-7,9-14,16-20 depend from claim 1,8,15
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claim 1,8,15 ( as mended 2/2/2022 16/372,282) provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,13,20 of copending Application No. 16/371,679 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations and they produce the same end results of transfer and updated file representation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant US application: 16/372,282
Co-pending application: 16/371,679
Claim 1,8,15     A system comprising:
           at least one data processor; and
 	at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
 	generating a mixed query plan including a first operator selected as a first pre-compiled operator;
 	generating the mixed query plan including a second operator configured  second pre-compiled operator and a second code generating operator to enable selection of one of the operator alternatives after additional information is available;
 	delaying selection of one of the operator alternatives until additional information regarding the mixed query plan becomes available;


 	generating the mixed query plan further to include a third operator selected as a third code-generating operator; and
 	in response to the additional information corresponding to the selection of the third operator as the third code generating operator, selecting one of the operator alternatives including the second pre-compiled operator and the second code generating operator, wherein the selected one of the operator alternatives mixed query plan and enables execution of the mixed query plan using the selected one of the operator alternatives

      at least one processor; and
      at least one memory storing instructions which, when executed by the at least one processor, result in operations comprising:
      receiving, at a database execution engine, a query;

        generating, by the database execution engine, a query plan for precondition for execution of a second operator of the query plan, and generates a signal indicating that the precondition is not satisfied;
     initiating execution of the query plan; and
     generating, by the database execution engine, a new query plan in response to receiving the signal indicating that the precondition is not satisfied.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. instant application 16/372,282 (as amended on 2/2/2022) to arrive at the claims 1-20 of the co-pending application 16/371,679 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.










Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zane et al., (hereafter Zane), US Pub.No. 2005/0028134 published Feb,2005 in view of Neelakanthappa  et al., (hereafter Neelakanthappa), WO 2015/167466 published Nov,2015

As to claim 1,8,15    Zane teaches “A system comprising” (fig 1 – database system): 
 	“at least one data processor (Zane: processor element 106); and
 	“at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Zane: 0029, 0069):
 	“generating a mixed query plan including a first operator selected as a pre-compiled operator (Zane: 0018-0019, fig 1,0070 – Zane teaches query plan execution process particularly using high level query language specifies various operations at a query level, as such Zane strongly supports code generation fig 1, element 16 is identical to instant specification query generation plan 0023-0024, further it is noted that Zane teaches code generation element 16 supports processes that is in high-level language or any compliable language including C++ thereby generating mixed query plan because it supports highlevel language in code generation  in query optimizer element 17) ;
 	“generating the mixed query plan including a second operator configured  as operator alternatives, the operator alternatives including a second pre-compiled operator and a second code generating operator to enable selection of one of the operator alternatives after additional information is available” (0062, 0064, 0108-0109 – 
Zane teaches query execution engine executes query plan using query optimizer particularly using join operation used in join query that joins two tables for example as detailed in 0109) ;
 	“delaying selection of one of the operator alternatives until additional information regarding the mixed query plan becomes available (0017, 0075-0076 – 
Zane teaches not only code generation and/or compilation of code with respect to query execution plan, but also determines query optimization execution plan included delayed part of code in execution in order to avoid overlap in time with execution of other selected query plan, as such Zane teaches code generator in query execution; and compile other generated query plan may be delayed until previous  query plan executed and the code-generation may be embedded SQL high level language that produces executable code during runtime, as such performs database operations driven by analyzing cost associated with various and/or alternative execution plans such that each generated machine code in the pipeline recognizes first, second and third piece during runtime with respect to delayed until specified piece of code is executed as detailed in 0075);

	“selecting one of the operator alternative including the second pre-complied operator and the second code generating operator, the second operator in the mixed query plan and enables execution of the mixed query plan” (Zane: fig 1, Abstract, 0049, 0071, 0074Zane teaches generating, processing executable query code during runtime operation particularly pieces in the execution plan, code generation corresponds to fig 1, element 16, the prior art of Zane teaches SQL query, high level execution plan having sequence of pieces and code that generates linkage of code to perform search and retrieve operations, the code generator generates pieces of code with respect to query plan performing the query optimization  i.e, executes the assigned operation  in the execution plan.  In the execution engine that executes different database operations in selecting appropriate code generation based on the applied dynamic conditions, therefore, compilation and pre-compilation of code pieces are identified by the hash function and retrieves selected code for the execution plan  in improving overall performance of the query plan, hence, high level of compiler optimization fig 3, element 34 generates and executes multiple codes including selecting alternative codes).



	However, Neelakanthappa disclosed “in response to the additional information corresponding to the selection of the third operator as the third code generating operator, wherein the selected one of the operator alternatives replaces the second operator in the mixed query plan and enables execution of the mixed query plan using the selected one of the operator alternatives”(0033-0036,0038, fig 3-4 – Neelakanthappa teaches SQL compiler with parser, optimizer that supports both preoptimization and post optimization query plan during performing post optimization plan, optimized query plan receives SQL optimizer against patterns defined that identifies suboptimal query plan with conditions associated with the pattern for example as shown in the table para 0036 having first, second and third operators associated with the conditions for post optimization execution plan that specifically identifies operator and the condition as detailed in 0036,0038, further Neelakanthappa teaches multiple relational operators such as “scan”,”join”,or “sort” operators used in query plan tree ie., root operator may have multiple attributes processes SQL optimizer, including alternative of correction action of specified condition in the suboptimal query plan to 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine query plan post and prepost optimization analysis and preoptimization  of Neelakanthappa et al.,  into processing database queries, generating query execution plan using SQL code generation of Zane et al., because both Zane, Neelakantappa teaches query optimization using SQL (Zane: fig 1, 0050; Neelakantappa: Abstract, fig 1-2), and they both are from the same field.  The combination would have allowed users of Zane to use  various relational operators in the query plan specifying conditions that generates query optimization associated with not only query cost, but also reoptimize identified suboptimal query plan before execution ie., alternative corrective action to the particular operator associated with the suboptimal query plan  (Neelakantappa: Abstract, 0016), thereby allows queries may be executed in different manner by selecting query optimizer generating optimized query plan including set of corrective actions influencing the optimizer (Neelakantappa: 0035), thus improves overall quality, reliability of efficient, cost effective query optimizer

As to claim 2,9,16 the combination of Zane, Neelakantappa disclosed “wherein a query plan optimizer generates the mixed plan to include the first operator and the second operator Zane: 0064, 0108-0109; Neelakantappa: 0036 – multiple relational operators such as Sort, Join, Root and like)

As to claim 3,10,17,  the combination of Zane, Neelakantappa disclosed “wherein the query plan optimizer delays selection of one of the operator alternatives, generates the mixed query plan  (Zane 0075-0076 – Zane teaches code generator in query execution; and compile other generated query plan may be delayed until previous  query plan executed): Neelakantappa disclosed “ the third operator, and selects, given the third operator one of the operator alternatives” (3616 – Rajan teaches SQL operators implemented in queries and sub-optimization plans suggesting with other equivalent or alternative SQL operators in generating query plans fig 3-4, 0039).

As to claim 4,11,18,  Zane, Neelakantappa disclosed “wherein the selected one of the operator alternatives corresponds to a code-generated operator (Zane: fig ,0027; Neelakantappa: 0036,0039).

As to claim 5,12,19,  Zane disclosed “wherein when the selected one of the operator alternatives corresponds to the code-generated operator” (Zane: fig 1, 0027),   a query plan optimizer insert glue code into the mixed query plan (Zane: 0127-0128,0184-0186 – Zane teaches performing query execution plan using high level language defining table objects, also teaches data structure implementing insert operation).





As to claim 6,13,20, Zane disclosed “wherein the selected one of the operator alternatives corresponds a pre-compiled operator” (Zane : 0017-0018).

As to claim 7,14 Zane disclosed
 	executing, by an execution engine (Zane : 0009,0024) the mixed query plan using the selected operator alternative” (Zane: 0064, 0108-0109).


Conclusion
The prior art made of record

a) 	US Pub.No. 2005/0028134 is directed to SQL code generation in query execution plan to optimize queries.
b) 	WO 2015/167466 is directed to query plan to optimize and reoptimize









 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Srirama Channavajjala/Primary Examiner, Art Unit 2154.